Taggart, J.
I can not concur with the judgment of the majority ,of the court for the following reasons.-
On December 1, 1887, Jacob Umbenhour by deed conveyed to Willard P. Umbenhour the undivided one-fourth part of certain premises in Stark county, Ohio, during the natural life and “to the heirs of his body, if any he have.” There are other provisions in this deed, but they are unnecessary to note in the determination of this case.
Willard P. died February 14, 1907. Lee and Hazel Umbenhour claim to be the only heirs of his body, and if found to be such are entitled to the property involved in this ease.
*301It is not disputed that these two are the children of Willard P. and Lucy Umbenhour, born in lawful wedlock. Willard P. and Lucy were divorced some time in February, 1901.
On October 3, 1902, Grace Helen, a daughter of Willard P. and Margaret Labus, was born, and through her guardian, claims the undivided one-third of this property. On her behalf the claim is made that, after the divorce of Willard P. and Lucy, that Willard P. and Margaret Labus on May 12, 1901, entered into a consensual marriage, and that this relation existed until the death of Willard in 1907. •
The evidence fully establishes the fact that, prior to the divorce of Willard and Lucy, the relations between Willard and Margaret Labus were illicit, and continued so until, as she claims on May 12, 1901, they agreed to become husband and wife. The only evidence of the contract of marriage is found in the testimony of the witness, Margaret Labus. She says, in speaking of their relations, that " Before the divorce the same were illicit. ’ ’ “After he was divorced he said to me, ‘Mag, you get the blame and we might as well have the game.’ So he said, we will be married, and it went on till May.” Then in May, down in his room, she says the following took place: “Well, in May — it went on till May, and Billy said to me, the court won’t give us no license, and he took my hand and he said, ‘ I pledge myself as a true and lawful husband to you the longest day I live. ’ And I said to Billy, I pledge' myself as a true and lawful wife to you the longest day I live. ’ He slipped his mother’s wedding ring on my finger, and he kissed me, and he said, ‘if we have any children, they will hold us together. ’ ’ ’ These are the words of the contract or agreement in praesenti, which, it is claimed, fixed the status of these parties, as there is proof of cohabitation continuing from about this time until the death of Willard in 1907. This agreement was the only contract-claimed to have been made between these parties, and there is no claim of any other, or different, contract or marriage ceremony. This case rests on the truth or falsity of this testimony.
If this story, taken in connection with all the circumstances of the case, is unworthy of belief, then the claim of Grace Helen to part of this property must fail.
*302A witness is entitled to be believed unless impeached by other witnesses on his own story, or discredited by the circumstances of the case.
This ivilness is impeached by her own story. She gave an altogether different account of her relations with A¥illard shortly after his death. She then claimed that she had been married by a minister on a large body of water, a distance from the. shore. She explains that she gave this account of her marriage because she was ashamed to tell the truth. She tells this story shortly after Willard’s death, when she did not have the time to fully make up or invent the story that-she now tells. This contract or pledge was kept a profound secret; never brought to light until testified to in court. .Both of these parties knew that the usual and ordinary way to enter into the marital relation was in public, and by employing the offices of priest, minister or magistrate. It is not shown that either knew that the marriage relation might be entered into without a solemnization by a magistrate or minister. It does not appear from the'proof that either knew that this so called pledge had any binding force or effect. On the contrary, there is proof that they did not deem it binding or valid. ‘
Recurring to the testimony of Margaret: “Willard said, before his death, ‘we ought to be — ive ought io get married notv.’ “And tvhai did you say? Did you agree to that?” “Why, sure I did.” “Did Billy speak about getting a license and getting married after May 12, 1901, and up to the time of his death!” “Not until up until a little while before his death.”
There is not a .single declaration or admission of either of these parties as to the fact that a marriage ceremony, or a marriage contract, as testified to by Margaret, had taken place.
While Willard P. entered the name and date of birth of Grace Helen in the fiy leaf of the Bible, with that of his other children, he does not enter the fact of this marriage, or the date of it in the. Bible, or, in connection with the date of the birth of Grace Helen. He, in fact, knew that his marriage with Lucy was a matter of record and its proof easy. He does nothing to bring to light the secret and unusual transaction, as testified to by Margaret Labus. The witness herself says that she never told any *303one how or when they were married or told the story she now tells.
The slory of the pledge is not credible. The language employed is not such as persons situated as these persons were, would employ. Nor would they employ this manner of getting married. The proof does not show that either ever knew of such, a formula being employed, or of such a marriage, ever having taken place. It is consent or agreement, and not cohabitation, that fixes the status of marriage, and this consent, or agreement, is not established by the proof. The circumstances of the case are-against the claim that there ivas a marriage and not a mere coniirmalion of the illicit relation.
The following rules are well established, understood and supported by abundant authorities: Relations illicit at the inception, when there is no impediment to marriage, the presumption is, that their continuance is of the same character. The fact that a woman assumes a certain name is not any evidence that she is married to the man of that name.
Acknowledgement of marriage. Marriage will not be presumed from mere acknowledgement, when the acknowledgement is as referable to improper relations as to matrimonial; or when it appears that the acknowledgement is made to conceal the unlawful relation. Mere reputation that parties are husband and wife is not enough to warrant a presumption of marriage. This reputation must be general and uniform.
Proof of change in relations. The evidence must establish that the change was referable to the contract of marriage, or to a valid marriage, or the presumption will obtain that the illicit relations continue.
That there was any change in the relation of these parties can not fairly be claimed. Their association before this so-called pledge was meretricious, and they made no change, except to continue the relations *more openly; carefully concealing the fact that anything like the semblance of a marriage had taken place. Had either of these parties desired to make public the fact that they were not continuing their former relations, but that they had in fact been married as claimed, it could easily and surely have been done by stating the fact to -relatives or *304acquaintances, in the presence .of the other, and silence or the admission of the fact would have been proof that it had taken place. The very fact that during these years no such admission or public declaration was made by either, negatives the idea that the pledging ever took place, and the holding out was, in fact, to cover a relationship that was improper. The writing of the name “Grace Helen” in the Bible, and the acknowledgment of her as their child, does not establish á marriage. She was their child, but the acknowledgement does not prove that she was born in wedlock. Many a natural father has acknowledged his child, and acknowledged the mother of the child as its mother, but. that does not establish the fact that she was his wife. He said in his last days, “He wished that Grace might share with the other heirs. ’ ’ Had there been a contract between these parties, dating from May, 1901,' and it was believed or known that it was binding, why thus wish that the child might share with his other children?
Finally, there is no reason given for their taking up with each other, and living as they did, if they desired to change their meretricious relation to one matrimonial. They kneyr that people in these days, in a respectable community, publicly unite in marriage, so that tlieir status, and that of their children, will not be left to anjr uncertainty. They knew that a public marriage is deemed and held respectable, and that a secret one is looked on with suspicion. Did they desire to make amends for their past conduct, they would have been married publicly by a magistrate or a minister. Even after the birth of their child, if they had any regard for its future, they would have made some permanent provision, so that its rights would not have been left to very uncertain testimony of a single witness and its legitimacy left in doubt. ' Their conduct is only explained by the belief that they were never married, or that they never had any regard for their child,'or hoped that some court, at the expense of two innocent children, would divide their patrimony, and give it to their unfortunate child, thus giving it a status and legitimacy which they, without a decent respect for the usages and customs of respectable society, had denied it.